DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 1-32 and 34-40 are pending in the application. Claim 33 is cancelled.
Priority
	This application claims priority benefit of U.S. Provisional Patent Application 62/774,058, filed November 30, 2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/07/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed compounds, pharmaceutical compositions thereof, and methods of treating cancer are novel and unobvious over the prior art.  The closest prior art is JULIEN (WO 2011/103202 A2; cited previously), which discloses compounds which are androgen receptor modulators, including compound 92 (p. 89) of the following structural formula: 
    PNG
    media_image1.png
    124
    320
    media_image1.png
    Greyscale
, which is a compound of Formula (I), where Y is N, Z is CH, Q is S, t is 2, R1 is cyano in the first instance and C1 alkyl substituted with halo in the second instance, R2 is H, R3 and R4 are joined together to form a C4 cycloalkyl, R5 is C1 alkyl and R6 is -CH2R7, where R7 is unsubstituted heteroaryl; however, the amended claims, supported by the original disclosure (p. 3 lines 4-10), exclude the compound of Julien.   There is no teaching, suggestion or motivation the cited prior art or its combination with any other prior of record, for the instantly-claimed compounds, pharmaceutical compositions thereof, or methods of treating cancer.
Any comments considered necessary by applicant must be submitted no later than the payment 
Conclusion
Claims 1-32 and 34-40, renumbered 1-39 in the final claims, are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally be reached 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN M MAURO/Primary Examiner, Art Unit 1625